Citation Nr: 1623749	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  12-35 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right knee disorder, to include as secondary to service-connected bilateral foot and ankle disabilities.   

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected bilateral foot and ankle disabilities.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Mary M. Long, Attorney at Law



ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to February 1980.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In March 2015, the Board remanded the right and left knee claims in order to afford the Veteran a hearing before a Veterans Law Judge; however, in a May 2016 letter from his attorney, the Veteran indicated that he no longer desires to have a hearing before the Board.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. §§ 20.702(e), 20.704(e) (2015).

As a matter of clarification, the Board notes that the service connection claim for a right knee disorder has been the subject of a prior final denial, and accordingly, new and material evidence is required to reopen the claim.  In this regard, a rating decision issued in June 1997 denied service connection for a right knee disorder and a March 2002 rating decision determined that new and material evidence had not been received in order to reopen such previously denied claim.       

In Velez v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a claim for a nervous condition was not a new claim based on a distinctly diagnosed condition from a previously adjudicated claim for a "stress disorder."  23 Vet. App. 199, 203 (2009).  The Court stated that, because the claims involved overlapping symptoms, the factual basis for the Veteran's claims were the same and thus distinguishable from the scenarios presented in the Boggs and Ephraim cases, noting that in Boggs v. Peake, 520 F.3d 1330, 1334 (Fed. Cir. 2008) and Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) the Federal Circuit held that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims). 

The instant case is similar to the factual scenario presented in Velez, as the Veteran is seeking service connection for the same right knee disability that was the subject of a prior denial.  Thus, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits, as is reflected by the characterization of the claim on the title page.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996)

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The reopened claim of entitlement to service connection for a right knee disorder, as well as the claims of entitlement to service connection for a left knee disorder and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final rating decision issued in March 2002, the AOJ determined that new and material evidence sufficient to reopen the Veteran's claim for service connection for a right knee disorder had not been received.

2.  Evidence added to the record since the final March 2002 denial is neither cumulative nor redundant of the evidence of record at the time of the prior decision, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right knee disorder.



CONCLUSIONS OF LAW

1.  The March 2002 rating decision that determined that new and material evidence sufficient to reopen the Veteran's claim for service connection for a right knee disorder had not been received is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001) [(2015)].  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the claim of entitlement to service connection for right knee disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the reopened claim is deferred pending additional development consistent with the VCAA.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an AOJ decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran initially claimed entitlement to service connection for a right knee disorder in May 1997.  In a decision issued in June 1997, the AOJ considered the Veteran's service treatment records in determining that entitlement to service connection was not warranted.  The AOJ noted that the Veteran's service treatment records included a single notation of knee pain after the Veteran fell on his right knee during a basketball game in August 1979.  The AOJ noted that the Veteran was treated for a sprained knee, and that his separation examination did not reflect a chronic knee disability.  The AOJ found that the Veteran's right knee injury during service resulted in acute and transitory symptoms which had completely resolved, with no apparent residuals.  Therefore, service connection for this disability was not established.  

The Veteran was notified of the decision and his appellate rights in June 1997; however, he did not enter a notice of disagreement as to such denial.  The Board observes that, in November 1997, he submitted additional evidence consisting of VA treatment records, which reflect treatment for right knee complaints following a post-service injury.  As such, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which, as noted previously, provides that when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim."  Buie v. Shinseki, 24 Vet.App. 242, 251-52 (2011); see also Young v. Shinseki, 22 Vet.App. 461, 466 (2009).  VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.

In the instant case, the newly received evidence reflects post-service treatment for right knee complaints; however, the AOJ did not reconsider the Veteran's claim or notify him that such evidence was not considered new and material.  Consequently, the Board finds that the Veteran's May 1997 claim for service connection for a right knee disorder remained pending.  

Thereafter, in a March 2002 rating decision, the AOJ characterized the claim as entitlement to "service connection for residuals of right leg injury to include ankle and knee," reviewed post-service VA treatment records; however, determined that such did not show complaints or treatment regarding residuals of a claimed right leg injury including the ankle and knee.  Thus, the AOJ found that there was no evidence of a chronic right knee disability related to the Veteran's service, and denied the claim to reopen.  

In March 2002, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for a right knee disorder was received until September 2013, when VA received his application to reopen such claim.  Furthermore, no evidence pertaining to the Veteran's claimed right knee disorder was received within one year of the issuance of the March 2002 rating decision.  Consequently, such rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001) [(2015)].  

Evidence received since the March 2002 decision consists of additional VA treatment records, Social Security Administration records, a September 2013 private etiology opinion relating the Veteran's right knee disorder to his service-connected ankle disabilities, January 2014 and September 2014 VA knee examinations, and the Veteran's lay statements.  The Board notes that the Veteran is competent to report observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

The symptoms described in the claim currently on appeal are the same as those under consideration in the prior final denials, and, notably, each claim considered whether a chronic knee injury was the result of the August 1979 basketball injury to the Veteran's right knee.  Specifically, the "right leg injury" to which the March 2002 rating decision refers is the same August 1979 basketball injury in which the Veteran injured his knee, and the reported symptoms of the chronic knee injury are essentially identical to those described in the prior final denial.  Thus, the Board finds that the Veteran's prior claims involved the same right knee disorder that is the subject of the current appeal.  See Velez, supra.  

Presuming the credibility of the Veteran's statements pursuant to Justus and, in light of the September 2013 private etiology opinion, the Board finds that the evidence received since the March 2002 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for a right knee disorder was previously denied as the record did not show that he has a chronic right knee disorder that is related to an in-service event.  

The newly received evidence, to include the September 2013 private opinion demonstrates a current diagnosis of a right knee disorder and suggests that such disorder is directly related to his in-service knee injury, and is caused and/or aggravated by his service-connected ankle disabilities.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a right knee disorder is reopened.


ORDER

New and material evidence having been received, the claim for service connection for a right knee disorder is reopened; the appeal is granted to this extent only.

REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened and remaining claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran asserts that his right and left knee disorders are directly related to his in-service right knee injury; or, alternatively, that they were caused or aggravated by an antalgic gait resulting from his service-connected ankle and/or feet disabilities.  

A September 2013 private etiology opinion found that the Veteran's knee disorders are directly related to the stresses placed upon his knees while playing basketball in service.  The Veteran reported to the private physician that he played on the base basketball team, which required a great deal of practice, and also involved running and falls.  He was having some pain in his right knee at his separation from service.  According to the physician, the Veteran indicated that his knee pain continued after his separation from service.  The physician concluded that the Veteran's knees were damaged from the strain of playing basketball, and that an antalgic gait resulting from his service-connected feet and ankle disabilities caused the traumatic arthritis in his knees.  

Although the private physician is competent to render an opinion in this matter, the Board finds that the opinion is inadequate to adjudicate the claims.  Specifically, the examiner did not offer a rationale for his opinion.  In this regard, he did not explain how the Veteran's knees were damaged from the strain of playing basketball, or how such damage resulted in his current right knee diagnoses.  Furthermore, he did not explain why he believed the Veteran's traumatic arthritis of the knees resulted from an antalgic gait due to his service-connected feet and ankle disabilities.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In contrast to the September 2013 opinion, a January 2014 VA examination report concluded that the Veteran's right knee disorder was not caused or aggravated by his service-connected ankle and/or feet disabilities because he did not have an antalgic gait, and because there was "no evidence of added [mechanical] stress due to ankles or feet."  However, the examiner did not consider multiple reports of antalgic gait in VA treatment records prior to the examination.  Specifically, a September 2010 VA treatment record noted that the Veteran walked with an antalgic gait, and an October 2010 VA record attributed the antalgic gait to the Veteran's service-connected feet disabilities.  Additionally, a February 2011 VA examination also observed an antalgic gait, which was attributed to the service-connected ankle disabilities.  Although other VA notes and examinations found that the Veteran walks with a normal gait, the examiner's failure to consider the evidence of an intermittent antalgic gait as a result of mechanical stress from the Veteran's ankles and feet renders the examination report inadequate.

A September 2014 VA examination report addressed the issue of direct service connection, and found that the Veteran's knee disabilities were not directly related to his in-service right knee injury because there was no additional documentation of a chronic knee disability in the service treatment records following the August 1979 injury, and because the Veteran reported to the January 2014 VA examiner that his knee disability had its onset in 2009, many years after his separation from service.  

However, the Board notes that, although the January 2014 report indicates that the Veteran placed the onset of his knee disability in 2009, it immediately states that the "claimant states the above condition began while playing sport for base."  As the sports injury to which the examiner referred occurred in August 1979, it is unclear why the examiner indicated an onset of knee pain in 2009.  The examiner also failed to consider reports of knee pain in the VA treatment records as early as February 1994.  A January 1999 VA discharge summary notes that the Veteran has "knee pain," and a June 2006 X-ray study showed osteoarthritis in the left knee.  The examiner's failure to consider the evidence of an onset of knee pain prior to 2009 renders the report inadequate.  

As a result, a new VA examination addressing the etiology of the Veteran's knee disorders is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).    

Finally, with regard to the Veteran's TDIU claim, such matter was remanded in March 2015 for additional development and readjudication.  However, it does not appear that the AOJ has completed the development, and readjudication of the matter has not yet occurred.  Therefore, the claim must again be remanded.  Furthermore, such matter is inextricably intertwined with the remanded service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his right and left knee disorders.  The electronic record, including a copy of this Remand, must be made available to the examiner for review.  

(A)  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner must identify all current right and left knee disorders.

(B)  For each currently diagnosed knee disorder, state whether it is at least as likely as not (50 percent probability or greater) that such had its clinical onset during service; or whether arthritis manifested during the first post-service year.  The examiner must note and discuss the August 1979 service treatment record documenting treatment for knee pain following an in-service fall, as well as the notations of knee pain in the VA treatment records dating to 1994; and the Veteran's competent assertions of knee pain since service.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail. 

(C)  If the examiner finds that there are no currently diagnosed right and/or left knee disorders that are directly related to the Veteran's service, he or she must then state whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed right and/or left knee disorder was caused OR aggravated by the Veteran's service-connected feet and/or ankle disabilities, to include as the result of an altered gait or weightbearing.  For any aggravation found, the examiner should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.  

In reaching an opinion, the examiner must consider the VA treatment records documenting an intermittent antalgic gait, which were related to the Veteran's ankle disabilities.  

The examiner should provide a rationale for any opinion proffered.

2.  After completing the above action, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, and undertaking any additional development with regard to the Veteran's TDIU claim, his claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


